DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendment to the claims, filed on September 20, 2021, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on September 20, 2021 is acknowledged and is answered as follows. 
Applicant’s arguments, see pp. 7 - 9, with respect to claim rejections have been fully considered but they are not persuasive in view of the following updated claim rejections.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HSIEH et al. (USP App. Pub. No. US 2019/0252585 A1), hereinafter as Hsieh.

Regarding claim 1, figs. 12A - 12C of Hsieh discloses an array substrate (1240 on 1220), comprising:
a base substrate (1222) comprising a peripheral region (along outer perimeter of 1222); and
a lead region (regions of where plurality of 1244 and 1224 are located) located in the peripheral region, the lead region comprising a plurality of leads (plurality of 1244 and 1224),
wherein a main plane (top horizontal surface of 1222) of the base substrate provided with the plurality of leads comprises a first side edge (vertical side edge of 1222), and the plurality of leads extend to the first side edge (1224 approaches 1228 as seen in fig. 12A), a lateral surface of the base substrate (entire side surface of the vertical side of 1222) at the first side edge is provided with a concave portion (where 1228 is in a concave area of 1222), an electrode (1228, 1226) electrically connected with the plurality of leads is disposed in the concave portion (as seen in figs. 12A and 12B), and the electrode extends in a direction parallel to the main plane (as seen in figs. 12A - 12C, 1228, 1226 extend parallel to the main plane by its own thickness within the concave area of 1222, either at the apex of the concave area and/or by a wide imaginary line that encompasses thickness of 1228, 1226 in the concave area of 1222 parallel to the main plane, figs. 12B and 12C also show 1228 and 1226 extending out parallel to the main plane with a T or bar shape).

Regarding claim 3, Hsieh discloses the array substrate according to claim 1, Hsieh discloses wherein, in a second direction perpendicular to the main plane, the concave portion penetrates the base substrate to form a notch at the first side edge (where 1228 creates a concave portion also creates 

Regarding claim 4, Hsieh discloses the array substrate according to claim 3, Hsieh discloses wherein, in a first direction parallel to the main plane (direction parallel to top surface of 1222) and perpendicular to the first side edge, a size of the electrode (a dimension of 1228 in the concave portion is smaller than the concave portion) is not greater than a size of the concave portion (as seen in figs. 12A - 12C).

Regarding claim 8, Hsieh discloses the array substrate according to claim 1, Hsieh discloses wherein the concave portion comprises a plurality of sub-concave portions (there are three: two 1224 and 1228 that are in concave portions of 1222) separated from each other (as seen in figs. 12A and 12B), the plurality of sub-concave portions are disposed in one-to-one correspondence with the plurality of leads (as seen in figs. 12A and 12B), and the electrode in each of the plurality of sub-concave portions is electrically connected to each of the plurality of leads (as seen in figs. 12A and 12B).

Regarding claim 11, Hsieh discloses the array substrate according to claim 3, Hsieh discloses wherein the electrode comprises a portion located within the concave portion (1228 is within the concave portion of 1222) and another portion located on a surface of the base substrate (1226, 1226b is on a bottom side surface of 1222) away from the main plane on which the plurality of leads are located (as seen in fig. 12A).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh as applied to claim 1 above.

Regarding claim 2, Hsieh discloses the array substrate according to claim 1, but Hsieh does not expressly discloses wherein, in a first direction parallel to the main plane (direction parallel to top 
	

Regarding claim 10, Hsieh discloses the array substrate according to claim 2, but Hsieh does not expressly discloses wherein, in the first direction, a size of the lead region is 0.07-0.7 mm. However, ¶¶ 3 and 4 of Hsieh discloses that it is desired to miniaturize LED to increase lighting density. In view of MPEP § 2144.05(II)(A), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, shrinking the size of the lead region is 0.07-0.7 mm would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention, in order to provide desired LED lighting density (¶¶ 3 and 4 of Hsieh). Furthermore, see ¶ 68 where different shape and sizing of the light emitting devices lend credence to being obvious to pick desired sizes according to design choice.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818